Case: 1:18-cv-01465 Document #: 170 Filed: 09/03/19 Page 1 of 1 PageID #:4326

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Laura Mullen
                           Plaintiff,
v.                                               Case No.: 1:18−cv−01465
                                                 Honorable Matthew F. Kennelly
GLV, Inc, et al.
                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 3, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiff's motion for
leave to file a memorandum of up to 35 pages in response to defendants' motion for
summary judgment is granted. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
